WALLACE, JUDGE:
On November 9, 1982, at approximately 7:45 p.m., claimant Clyde Holloway was driving a 1973 Dodge which is titled in his daughter’s name, on State Route 19/73 in Fairmont, Marion County, West Virginia. As he drove under a State maintained bridge, a piece of concrete fell from the bridge damaging the vehicle in the amount of $1,252.57. Claimant testified that he saw the concrete as it fell from the bridge. He stated that the bridge “is in bad shape.” There is wire fencing under the bridge to catch debris, but claimant stated that the material had gotten so heavy it had fallen through the wire.
While the State is neither an insurer nor a guarantor of the safety of travelers on its highways, the respondent has a duty of using reasonable care to keep roadways and bridges in reasonably safe condition. See Lynch v. Dept. of Highways, 13 Ct.Cl. 187 (1980). Based on the evidence presented, the Court concludes that respondent has been negligent in the maintenance of the bridge in question. The Court, therefore, makes an award in the amount of $1,252.57.
Award of $1,252.57.